Citation Nr: 1451680	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-18 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for Gulf War Syndrome.  

3.  Entitlement to a compensable initial rating for tension and migraine type headaches prior to August 4, 2011.

4.  Entitlement to a rating in excess of 30 percent for tension and migraine type headaches since August 4, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.  

The issues of service connection for sleep apnea and of Gulf War Syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 4, 2011, the Veteran's headache disability was not manifested by characteristic prostrating attacks.  

2.  Since August 4, 2011, the Veteran's headache disability has not been manifested by severe economic inadaptability.  


CONCLUSIONS OF LAW

1. The criteria for a compensable initial rating for tension and migraine type headaches prior to August 4, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2014).  

2. The criteria for a rating in excess of 30 percent for tension and migraine type headaches since August 4, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8100 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's disability is current rated under DC 8100 for migraine headaches, which provides a noncompensable rating for characteristic prostrating attacks occurring less than one in every two months over the last several months.  A 10 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once every two months over the last several months.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum schedular evaluation of 50 percent is awarded when migraines are characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The phrase "productive of severe economic inadaptability" can be read to include "capable of producing" severe economic inadaptability.  Additionally, establishing economic inadaptability did not require demonstrating that a claimant be completely unable to work. Pierce v. Principi, 18 Vet. App. 440 (2004).

Considering the period prior to August 4, 2011, the preponderance of the evidence weighs against the claim for a higher rating.  Specifically, in a January 2010 VA examination, the Veteran reported twice-weekly tension headaches.  He denied, however, that these headaches were prostrating, and stated he was able to continue working during his headache episodes.  VA outpatient treatment records likewise do not reflect reports of prostrating headache episodes.  Thus, a compensable initial rating is not warranted for the entirety of the period prior to August 4, 2011.  

Considering the period since August 4, 2011, the next higher rating is not warranted.  According to the August 2011 and May 2012 VA examination reports, the Veteran's headaches resulted in prostrating attacks occurring every one to two months.  Neither examiner concluded, however, that these headaches resulted in economic impairment, as the Veteran was employed and continued to be able to work despite his headaches.  

VA outpatient treatment records also do not reflect that the Veteran's headaches result in any sort of economic impairment.  Thus, a 50 percent disability rating is not warranted for any period after August 4, 2011.  The Board has also considered entitlement to staged ratings in the evaluation of the Veteran's disability; however, because he has not demonstrated a level of impairment in excess of that reflected by his current disability ratings, staged ratings in excess of those already awarded are not warranted.  See Hart, 21 Vet. App. at 505.  

In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate in the present case.  To the contrary, the symptoms the Veteran described and the findings made by the various medical professionals, such as headaches and dizziness and the impact on his work, are the symptoms included in the criteria found in the rating schedule for his disability.  Therefore, referral for an extra-schedular evaluation is not warranted.  

In sum, a compensable initial rating prior to August 4, 20011, and in excess of 30 percent rating thereafter is not warranted for migraine headaches.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply. 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to initial adjudication.  A June 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This same letter also informed him as to how ratings and effective dates were assigned.  Furthermore, because initial notice was provided to the Veteran prior to the rating decision on appeal, no timing issues result from the notice provided by VA.  

Because the rating appeals arise in part from the Veteran's disagreement with the initial evaluation assigned following a grant of service connection, no additional notice is required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for 'downstream' issues following a service connection grant, such as initial rating and effective date claims).  

With regard to the duty to assist, the service treatment records and pertinent post-service treatment records have been secured.  VA is not aware, and the Veteran has not pointed to, any pertinent evidence not yet obtained.  The Board is aware that additional VA treatment records remain outstanding and are the subject of the remand to follow; however, because these records date prior to 2008, they are not pertinent to the current claim, as the effective date of the award of service connection for headaches is April 8, 2009.  

In addition, the Veteran underwent VA examinations on several occasions during the pendency of this appeal.  These examinations are adequate for rating purposes.  The examiners reviewed the medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the disability.  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Neither he nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  


ORDER

A compensable initial rating for tension and migraine type headaches prior to August 4, 2011, is denied.

A rating in excess of 30 percent for tension and migraine type headaches since August 4, 2011, is denied.  


REMAND

The Veteran seeks service connection for sleep apnea and for Gulf War Syndrome.  He has reported medical treatment at the VA Medical Center in Shreveport, Louisiana, and records of such treatment have been received dated from April 2008 to the present.  Review of these records indicates, however, that he began receiving VA treatment at this facility prior to April 2008.  For example, reference is made to a 2006 MRI study and a 2005 sleep study.  As the pre-2008 records are potentially pertinent to the Veteran's pending service connection claims, remand is required to obtain this outstanding evidence.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA medical treatment records not already of record from the Shreveport VA Medical Center.  Records requested should include, but not be limited to, any pre-April 2008 records, as well as any more recent VA treatment records created during the pendency of this appeal.  

2.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the pending claims in light of any additional evidence added to the record.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


